Citation Nr: 1804492	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 30 percent for erythema nodosa of the legs.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to June 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) 

Following the Veteran's August 2011 notice of disagreement, the RO, in a February 2014 rating decision, granted an increased rating of 30 percent for the Veteran's erythema nodosa disability effective October 31, 2012.  Subsequently, in an August 2016 rating decision, the RO granted an initial disability rating of 30 percent effective July 1, 2010, the date of service connection.  As neither of those decisions constitute a full grant of the benefit sought, the issue of entitlement to an initial increased rating for the Veteran's erythema nodosa disability remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the Veteran raised a claim for TDIU in a December 2012 letter.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

After an August 2016 Supplemental Statement of the Case was issued by the RO, the Veteran submitted additional evidence in support of his increased rating claim in August 2017.  However, an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2017 statement, the Veteran's representative argued that the Veteran's disability had worsened since his prior VA examination and he was entitled to a new examination.  

The most recent VA examination for skin was conducted in July 2010 and was for the purpose of establishing service connection.  At the time of the examination, the Veteran had no active lesions and no measurement of the area affected by the Veteran's condition was provided.  

The Veteran has continued to experience flare-ups, which have been treated with a course of systemic steroids; however, at no time was a measurement of the area of the Veteran's body affected by the condition included.  See, e.g., VA treatment record dated in July 2012, August 2012, October 2012, December 2102, January 2013, February 2013, July 2013, October 2013.

In a November 2015 treatment record, Dr. S.P. indicated that the Veteran was back on Prednisone, and would eventually be placed on five milligrams per day, indicating that the Veteran's condition was worsening.

As there is an indication that the Veteran's disability has increased in severity since his last VA examination, the Board finds that new VA examinations are appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After any development deemed necessary is completed, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected erythema nodosa of the legs.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should address the following inquiries:

a)  The examiner should quantify the percentage of the entire body or exposed areas affected by the Veteran's current skin disability.

b)  The examiner should review the record of medications prescribed to the Veteran throughout the appeal period and indicate the frequency with which systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for each 12 month period of the appeal period, which began on July 1, 2010, the effective date of the grant of service connection. 

A complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  

3.  Develop the Veteran's claim for TDIU, to include obtaining any employment history records.  Ensure that all notification and development action required by 38 U.S.C. §§ 5102, 5103, and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU.

4.  After completing the development requested above and any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto. The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



